ORDER

PER CURIAM.
The appellant, Virgil Cooper (“Cooper”), appeals from the judgment entered upon a trial court finding him guilty of failure to register as a sex offender, Sections 589.414 and 589.425, RSMo. Cum.Supp. (2010). At trial, Cooper argued that he was unaware that he was required to register. After a bench trial, the trial court entered a judgment of conviction. On appeal, Cooper challenges the sufficiency of the evidence that his failure to register was knowing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).